Fourth Court of Appeals
                               San Antonio, Texas
                                     JUDGMENT
                                   No. 04-15-00554-CV

                                  Kathleen BARRACO,
                                        Appellant

                                            v.

                        LEVY TOWNHOUSE OWNERS, INC.,
                                  Appellee

                From the 408th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2014-CI-19385
                     Honorable Cathleen M. Stryker, Judge Presiding

       BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE PULLIAM

    In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF PROSECUTION. Costs of this appeal are taxed against Appellant Kathleen Barraco.

      SIGNED October 14, 2015.


                                             _________________________________
                                             Patricia O. Alvarez, Justice